Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement is made and entered into this 1st day of January,
2017, by and between South Dakota Soybean Processors, LLC, a South Dakota
limited liability company ("SDSP"), and Thomas J. Kersting ("Employee").
RECITALS
A.SDSP desires to employ Employee as its Chief Executive Officer, and Employee
desires to be employed by SDSP in this capacity.
B.SDSP and Employee desire that their employment relationship be governed by the
terms and conditions of this Agreement.
NOW, THEREFORE, the parties agree as follows:
1.Employment. SDSP hereby employs Employee, and Employee hereby accepts such
employment, upon the terms and conditions set forth in this Agreement.
2.Duties. Employee shall be engaged in full-time employment by SDSP as SDSP's
Chief Executive Officer. Employee shall use Employee's best efforts to promote
the interests of SDSP and shall devote such time, energy and skill as may be
required to perform Employee's duties under this Agreement. The duties and
responsibilities of Employee shall include those duties and responsibilities
consistent with Employee's employment position with SDSP and such other duties
and responsibilities that SDSP, acting through its Board of Managers, from time
to time may assign to Employee. If requested by SDSP's Board of Managers,
Employee's duties shall include general management and oversight of any
affiliates of SDSP.
3.Other Activities. Employee shall devote substantially all of Employee's
working time and efforts during the normal business hours of SDSP to the
business and affairs of SDSP and to the diligent and faithful performance of the
duties and responsibilities assigned to Employee pursuant to this Agreement.
Employee may not engage in any other activity that conflicts with Employee's
obligations to SDSP.
4.Review. Employee shall undergo annual performance reviews. Such reviews shall
be conducted by SDSP's Board of Managers and shall be held on or about January
15 of each year or as soon thereafter as may be scheduled by the Board of
Managers.
5.Base Salary. For all services to be rendered by Employee to SDSP pursuant to
this Agreement, SDSP shall pay Employee a base salary (the "Base Salary") of:
(a) $365,000 for the 2017 calendar year, (b) $375,000 for the 2018 calendar
year, and (c) $385,000 for the 2019 calendar year. Unless otherwise agreed by
the parties, for each calendar year thereafter during the term of this
Agreement, SDSP's Board of Managers shall set Employee's Base Salary, provided
however that the Base Salary shall not be less than $365,000 unless agreed to by
Employee. The Base Salary shall be paid in periodic installments in accordance
with SDSP's regular payroll practices. The Base Salary shall be subject to tax
and other deductions and withholdings as required by law.
6.Bonus. In addition to the Base Salary paid to Employee, SDSP may, but shall
not be required to, pay to Employee a profit sharing benefit as determined by
the Board of Managers of SDSP in its sole discretion.
7.Vacation. Employee shall be entitled to paid vacations and holidays in
accordance with the policies of SDSP in effect from time-to-time for similarly
situated employees.
8.Other Benefits. Employee shall be entitled to participate in such benefit
plans or programs which SDSP from time to time may make available to similarly
situated employees, subject to the same terms, conditions and eligibility
requirements as are applicable to such employees. Employee shall receive a copy
of SDSP's Employee Handbook further detailing the benefits to which Employee is
entitled and SDSP's personnel and general policies. SDSP, acting through its
Board of Managers, shall be entitled to amend, modify or replace the Employee
Handbook and personnel regulations and policies in its sole discretion.
9.Expenses. Employee shall be entitled to reimbursement by SDSP of reasonable
ordinary and necessary travel and other expenses incurred by Employee in
performing his duties under this Agreement, in


Employment Agreement
Page 1

--------------------------------------------------------------------------------




accordance with the policies established by SDSP for similarly situated
employees and upon proper accounting by Employee for such expenses, including
any accounting required by applicable federal tax laws and regulations.
10.Life Insurance. SDSP, in sole its discretion, may purchase or renew insurance
on the life of Employee. Employee shall submit to reasonable medical
examinations and otherwise reasonably cooperate with SDSP in connection with
obtaining such insurance.
11.Term and Termination.
a.Term. The term of this Agreement shall commence on the date of this Agreement
and, unless terminated earlier pursuant to the terms of this Section 11, shall
continue thereafter on a 36-month rolling term until Employee reaches the age of
62, at which time the term of this Agreement shall convert to a fixed three
year-term, with the fixed term ending on Employee's 65th birthday.
b.Termination For Cause. SDSP may terminate this Agreement for "cause" upon
written notice to Employee. If this Agreement is terminated for "cause",
Employee shall be entitled to receive: (i) the Base Salary through the effective
date of termination, (ii) any other amounts earned, accrued or owed to Employee
under this Agreement but not paid as of the date of termination, and (iii) any
other benefits payable to Employee upon such termination under any benefit plans
or programs of SDSP in effect on the date of termination; less any claims of
SDSP against Employee. The term "cause" shall mean: (i) Employee's confession or
conviction of theft, fraud, embezzlement or other crime involving dishonesty;
(ii) Employee's excessive absenteeism (other than by reason of physical injury,
disease, or mental illness) without reasonable cause; (iii) Employee's act or
omission constituting a material breach of any provision of this Agreement,
including Sections 12, 13, 14 and 15 below; (iv) habitual and material
negligence by Employee in the performance of Employee's duties under this
Agreement; (v) Employee's abuse, misuse or destruction of property of SDSP, its
affiliates, or its customers; (vi) Employee's making or publishing of false or
malicious statements concerning SDSP; or (vii) material failure by Employee to
comply with the policies of SDSP or a lawful directive of the Board of Managers
of SDSP and the failure to cure such non-compliance within ten days after his
receipt of a written notice from the Board of Managers setting forth in
reasonable detail the particulars of such non-compliance. The preceding list is
not intended to be exhaustive; other conduct of a similar nature may result in
the termination of this Agreement for "cause." However, the results of SDSP's
operations or any business judgment made in good faith by Employee shall not
constitute an independent basis for termination of this Agreement for "cause."
c.Termination By SDSP Without Cause. If this Agreement is terminated by SDSP
without "cause", Employee shall be entitled to receive: (i) the Base Salary for
the greater of (A) the remaining term of this Agreement (up to a maximum of 36
months) or (B) fifty-two (52) weeks from the date of termination, (ii) any other
amounts earned, accrued or owed to Employee under this Agreement but not paid as
of the date of termination, and (iii) any other benefits payable to Employee
under any benefit plans or programs of SDSP in effect on the date of
termination.
d.Termination Upon Death or Disability. This Agreement shall terminate upon the
death or disability of Employee. If this Agreement is terminated due to
Employee's death or disability, Employee or Employee's estate or
representatives, as the case may be, shall be entitled to receive: (i) the Base
Salary through the date of Employee's death or the date upon which Employee is
deemed to be disabled, as the case may be, (ii) any other amounts earned,
accrued, or owed to Employee under this Agreement but not paid as of such date,
and (iii) any other benefits payable to Employee under any benefit plans or
programs of SDSP in effect on such date. The term "disability" shall mean: (a)
the inability of Employee to perform his regular duties for SDSP for a period of
12 consecutive weeks and, in the opinion of two physicians, Employee will be
unable to return to his regular duties for at least another 12 weeks; or (b)
Employee is adjudicated by a court of competent jurisdiction as incompetent to
manage Employee's person or property regardless of any period during which
Employee is unable to perform his regular duties for SDSP.
e.Occurrence of Extraordinary Event. Notwithstanding anything to the contrary
herein, upon the occurrence of an "extraordinary event" as defined below, this
Agreement shall be deemed to have been terminated by SDSP without cause, thereby
entitling Employee to the payments described in subsection (c) above. For
purposes of this Agreement, the term "extraordinary event" shall mean (i) the
merger or consolidation of SDSP with another entity in which SDSP is not the
surviving entity, unless Employee is employed in a similar position by the
surviving entity; or (ii) the voluntary sale of all or substantially all of the


Employment Agreement
Page 2

--------------------------------------------------------------------------------




assets of SDSP as a going concern, unless Employee is employed in a similar
position by a successor company that has purchased substantially all of the
assets of SDSP.
12.Confidential Information. Employee acknowledges and agrees that SDSP owns and
controls proprietary information concerning the operations, processes, methods
and accumulated experience incidental to producing, processing, refining,
marketing and selling soy­ based and related agricultural products, services and
systems, including business and technical information, financial information,
accounting data, marketing techniques and materials, business plans, business
operations, pricing policies and manuals, profit margins, expense ratios,
personnel information, customer information, supplier information, technology,
intellectual property, trade secrets, ideas, discoveries, inventions, patents,
patent applications, techniques, drawings, designs, plans, specifications and
products (the "Confidential Information"). Employee agrees that by reason of
Employee's employment by SDSP, Employee has, and/or may in the future come into
possession of, knowledge of or contribute to the Confidential Information.
Employee agrees that all Confidential Information is and shall remain the
exclusive property of SDSP and that, during the term of this Agreement and
following the termination hereof for any reason, Employee shall not disclose or
use the Confidential Information for any purpose except in the course of
Employee's duties under this Agreement in furtherance of SDSP's business.
13.Delivery of Confidential Information and Employer Property. Upon request of
SDSP and in any event upon termination of Employee's employment for any reason,
Employee shall promptly deliver to SDSP all Confidential Information, including
all originals, copies, summaries or extracts of books, catalogues, sale
brochures, customer lists, prospective customer lists, price lists, employee
manuals, notes, photographs, tape recordings, specifications, operations manuals
and all other documents or tangible materials reflecting or referencing
Confidential Information, as well as all other materials furnished to or
acquired by Employee as a result of or during the course of Employee's
employment.
14.Non-Competition. To prevent improper use of Confidential Information and
unfair competition and diminution of the goodwill and other proprietary
interests of SDSP, Employee agrees that, during the term of this Agreement and
for a period of two (2) years following the termination hereof for any reason,
and in a geographical area encompassing all of North America, Employee shall
not, directly or indirectly, own, manage, operate, control, be employed by, work
for, consult with or for, participate in, or be connected in any manner
whatsoever with, the ownership, operation or control of any business that: (a)
solicits any customer of SDSP for the purpose of obtaining the business of such
customer in competition with SDSP; (b) solicits any prospective customer of SDSP
(meaning any person or entity with whom SDSP has had any significant contact to
develop new business), for the purpose of obtaining the business of such
customer in competition with SDSP; or (c) engages in any business which is the
same or essentially the same as the business of SDSP.
15.Non-Solicitation. During the term of this Agreement and for a period of one
(1) year following the termination hereof for any reason, Employee, directly or
indirectly, shall not employ, solicit for employment, assist any other person in
employing or soliciting for employment, or advise or recommend to any other
person that such other person employ or solicit for employment, any person who
then is, or during any portion of the twelve (12) months prior to such
employment or solicitation, an employee of SDSP.
16.Reasonableness of Restrictions. Employee acknowledges that he has carefully
read and considered the provisions of this Agreement and, having done so, agrees
that the restrictions and limitations in this Agreement are reasonable as to
geographic scope and duration and are necessary to protect SDSP's proprietary
interests in the Confidential Information and to preserve for SDSP the
competitive advantages necessary for their success.
17.Remedies. Employee acknowledges and agrees that it is impossible to measure
in money the damages which will accrue to SDSP if Employee breaches any of
Employee's obligations under Sections 12, 13, 14 or 15 above, and that SDSP
would be irreparably damaged by such breach by Employee. Accordingly, if any
action or proceeding is instituted by or on behalf of SDSP to enforce such
sections, Employee hereby waives any claim or defense thereto that SDSP has an
adequate remedy at law or that SDSP has not been irreparably injured thereby.
The rights and remedies of SDSP pursuant to this section are cumulative, and
shall not exclude any other right or remedy SDSP may have pursuant to this
Agreement or at law or in equity.
18.Costs. In the event either party hereto institutes legal proceedings to
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover reasonable costs and attorneys' fees incurred in connection with such
proceeding.


Employment Agreement
Page 3

--------------------------------------------------------------------------------




19.Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors and assigns. The services to be provided by Employee hereunder are
personal in nature, and Employee may not assign or transfer this Agreement or
any right or obligation hereunder.
20.Survival. Upon termination of this Agreement for any reason, any section that
by its nature should survive this Agreement shall survive and continue in effect
and be binding upon the Parties, including Sections 11 through 18.
21.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which other provisions shall remain in full force and effect. Without
limiting the foregoing, the parties agree that the covenants contained in
Sections 12, 13, 14 and 15 above are independent of one another and severable.
In the event any part of the covenants contained in such sections is held to be
invalid or unenforceable, the remaining parts thereof shall continue to be valid
and enforceable as though the invalid and unenforceable part had not been
included herein. If any provisions of the covenants contained in Sections 12,
13, 14 or 15 relating to the time period, geographical area, or restricted
activity are declared by a court to exceed the maximum time periods or
restricted activities which such court deems reasonable and enforceable, the
parties agree that the court making such a determination shall have the power
and is directed to reduce the time period, geographical area, and/or restricted
activity to the maximum time period, geographical area, and/or restricted
activity which such court deems reasonable.
22.Waiver. The waiver by SDSP of a breach of any covenant of this Agreement, or
the failure of SDSP to take action against any other employee for similar
breaches, shall not operate or be construed as a waiver of any subsequent or
later breach by Employee.
23.Governing Law; Jurisdiction. All rights and obligations arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of South Dakota. The parties hereby agree that any legal
proceeding brought to enforce the terms of this Agreement shall be brought in
the courts of the State of South Dakota located in Brookings County, South
Dakota, and the parties hereby consent to the jurisdiction and venue of such
courts.
24.Entire Agreement; Amendment. This Agreement represents the entire agreement
between the parties relating to the subject matter hereof. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing by Employee and SDSP.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement the date
first written above.
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
EMPLOYEE
 
 
 
/s/ Gary Kruggel
 
/s/ Thomas J. Kersting
Chairman of Board of Managers
 
Thomas J. Kersting





Employment Agreement
Page 4